Citation Nr: 1213279	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  02-06 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for residuals of bilateral orchiopexy.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This issue has been remanded a number of times for further evidentiary and procedural development.  The most recent remand was in January 2010.


FINDING OF FACT

The Veteran's residuals of bilateral orchiopexy are manifested by atrophy of the testes; it is not manifested by symptoms of chronic epididymo-orchitis, urinary difficulties, renal dysfunction, or infection, and it has not required long-term therapy, drainage, hospitalizations, or intermittent or continuous intensive management.


CONCLUSION OF LAW

The criteria for a compensable disability rating for residuals of bilateral orchiopexy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7523 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of letters sent to the appellant in July 2004 and April 2006 that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in her or his possession to the AOJ.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case issued in January 2012 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The appellant was afforded VA medical examinations in October 2001, March 2005, March 2006, September 2008, April 2010, and January 2012.

In October 2003, the Board remanded the claim for the Veteran to be afforded a VA medical examination.  Subsequently, the Veteran was afforded a VA medical examination in March 2005.  Addendums were added to the examination report in April 2005 and January 2006.

In November 2005, the Board remanded the claim for an addendum to be added to the March 2005 examination report or for the Veteran to be afforded another VA medical examination.  Subsequently, as noted above, in January 2006 an addendum was added to the March 2005 examination report and in September 2008 an additional VA medical opinion was obtained.

In September 2009 and January 2010, the Board remanded the claim for the Veteran to be afforded VA medical examinations.  The Veteran was afforded additional VA medical examinations pursuant to these remands in April 2010 and January 2012.  

As such, the Board is thus satisfied that the RO has substantially complied with the orders of the October 2003, November 2005, September 2009, and January 2010 remands.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran filed a claim for entitlement to a compensable rating for residuals of bilateral orchiopexy in February 2001.  The Veteran's residuals of bilateral orchiopexy disability is currently assigned a noncompensable rating under Diagnostic Code 7599-7523, effective March 2, 1971.  See 38 C.F.R. § 4.115a, 4.115b, Diagnostic Code 7523.  The first four digits of that diagnostic code indicate that the schedule for genitourinary system disabilities lists no rating criteria that exactly matches the Veteran's disability, so that the criteria for an analogous rating was used.  38 C.F.R. § 4.20.  The second part of that code indicates that Diagnostic Code 7523, which governs testis, atrophy complete, was used by analogy to rate the Veteran's residuals of bilateral orchiopexy disability.

Diagnostic Code 7523, testis, complete atrophy, provides a noncompensable rating for complete atrophy of one testis, and a 20 percent rating for complete atrophy of both testes (and both ratings include footnotes to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350).  38 C.F.R. § 4.115b. 

Diagnostic Code 7524, testis, removal, provides a noncompensable rating for removal of one testis, and a 30 percent rating for removal of both testes (and both ratings include footnotes to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350).  38 C.F.R. § 4.115b.

A note indicates that in cases of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testis, with the absence or nonfunctioning of the other testis unrelated to service, an evaluation of 30 percent will be assigned for the service-connected testicular loss.  Testis, undescended, or congenitally undeveloped is not a ratable disability.  38 C.F.R. § 4.115b.

Under Diagnostic Code 7525, chronic epididymo-orchitis is rated as a urinary tract infection under 38 C.F.R. § 4.115a, which rating criteria provide a 10 percent rating for long-term drug therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is provided for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115a.

The Veteran was afforded a VA Compensation and Pension (C&P) general medical examination in October 2001.  Physical examination revealed the Veteran to be uric acid (UA) negative.  The Veteran was noted to have had a bilateral orchiopexy during active duty.  He appeared to have no residuals secondary to that surgery.  The Veteran was diagnosed with a history of bilateral orchiopexy, no residual noted.

In March 2002 the Veteran complained of right testicle pain and swelling.  He also complained of some burning micturition.  He had not noticed any blood in his urine.  Physical examination of the right testis revealed a palpable one by one centimeter swelling that was tender to touch.

An ultrasound examination performed in March 2002 revealed inhomogeneous left testicle without evidence of increased blood flow.  It was noted that this may represent an area of infarction or nonvascular lesion.  There was a left epididymal cyst measuring 0.8 by 0.9 centimeters.  The Veteran was also noted to have varicosities.  The right testis and epididymis was unremarkable.

In March 2002 the Veteran was noted to have left sided scrotal swelling.

The Veteran complained of left scrotal pain for a few months in March 2002.  There were no voiding complaints.  The Veteran was noted to have a left grade II varicocele and a tender and small hard nodule on the right epididymis.  The Veteran's testes were small and bilaterally soft.  Ultrasound revealed a left epididymal cyst and varicosities.  The Veteran was diagnosed with symptomatic left grade II varicocele.

In May 2002 the Veteran underwent a urology consultation.  It was noted that the Veteran was referred for left scrotal pain.  An ultrasound was noted to reveal decreased flow to the left testis and varicosities.  Examination revealed the abdomen to be soft and nontender, normal uncircumcised phallus, testes bilaterally descended, left testis smaller than right, left epididymis cyst that was tender, and no varicoceles noted.  The Veteran was diagnosed with left eypididymis cyst.  The Veteran requested that the cyst be removed.

In July 2002 the Veteran underwent a bilateral scrotal exploration procedure.  The preoperative diagnosis was left epididymal cyst and the postoperative diagnosis was detached left epididymis.  The procedure revealed the left epididymis to have no cyst but to be detached.  The left testis was atrophic.  The right testicle was found to be normal in appearance with a normal right epididymis.  

The Veteran underwent a cyst excision in July 2002.  In December 2002 the Veteran complained of impotence.

In March 2003 the Veteran complained of left testicular pain.  Testicular examination was unremarkable.  There was no swelling or redness.

The Veteran complained of a history of left testicular pain in June 2003.  A June 2003 ultrasound examination revealed slightly inhomogeneous texture of the left testis with slightly decreased Doppler flow into the left testis.  There were two small cysts noted in the left epididymis.  There were no additional specific changes seen on the study.  The right teste appeared inhomogeneous in texture with normal color flow.

In June 2003 the Veteran complained of left scrotal pain particularly on straining.  The Veteran was noted to be status post expoloration of the left testis.  There was no urethral discharge, no varicocele or hydrocele, no hernia, and no definite tender points could be elicited.  The left testis was smaller than the right.  The Veteran was diagnosed with left orchalgia, idiopathic.

The Veteran was noted to have chronic left testicular pain status post exploration in August 2003.  A recent ultrasound was noted to reveal only two small cysts on the left epididymis.  

The Veteran was afforded a VA C&P genitourinary examination in March 2005.  Review of the records revealed, relevantly, left testicular pain off and on, scrotal abscess, bilateral scrotal exploration for pain, and left epididymal cyst.  The medical history was noted to reveal that the Veteran developed a left inguinal strangulated hernia in 1969 or 1970 and had surgery.  The Veteran had an abscess on the scrotum which needed draining and antibiotics.  The Veteran experienced left testicular pain off and on.  He had bilateral scrotal exploration.  The left testicle was smaller than right.  The left epididymis was detached from the testicle.  There was no other significant pathology found in July 2002.  Subsequent ultrasound revealed a small cyst on the left scrotum and varicocity.  There was no lethargy, no dysuria, voids urine with good flow, nocturia times two, no history of urinary incontinence, and no recent history of urinary tract infection.  The Veteran reported that he was retired and that his scrotal pain did not bother him too much.  He reported some relief from Tylenol with codeine.  He reported a lost desire for sex.  He had had poor erection in the past and has taken Viagra with some improvement.  He was not taking Viagra at the time of the examination.

On physical examination the Veteran's abdomen was soft with no lump and no tenderness.  There was no evidence of inguinal hernia.  The left testicle was small.  There was a pea size cyst above the left testicle.  There was no pain during examination.  The right testicle was "ok" with no tenderness.  The Veteran was diagnosed with left scrotal pain, discomfort unlikely related to earlier scrotal surgery.  

An addendum dated in April 2005 revealed that the serum testosterone level was "ok."

In March 2006 the Veteran was afforded a VA C&P general medical examination.  Physical evaluation revealed that the Veteran had surgery to the left testes.  He stated that he has nocturia about three times a night.  The Veteran reported that during the day he voided about every two hours.  He denied any problems with urination.  Review revealed no changes since the prior examination.  The Veteran was diagnosed with scrotum post surgery, unchanged since previous evaluation.  

In October 2007 the Veteran's genitourinary system was noted to be normal.

In September 2008 the Veteran was afforded a VA C&P genitourinary examination.  The Veteran complained of pain in the scrotum from time to time with atrophy of the testicles noted.  The testicles measured approximately 2 centimeters in diameter.  There was no disruption of urinary flow, no increased frequency, and there was evidence of incontinence.  Surgery was performed in 1970.  There has been no evidence of neoplasm.  The Veteran has experienced two bouts of nephritis in the past.  No treatment was reported to be necessary.  There was no occupational affect.  The Veteran experienced occasional erectile dysfunction.  He was able to accomplish sexual intercourse with the use of Viagra or Levitra.  There was no evidence of edema.  There was no penile deformity.  Sensation and reflexes were diminished.  Peripheral pulses were palpable.  Diagnostic and clinical testing was noted to be normal.  The Veteran was diagnosed with atrophy of the bilateral testes and erectile dysfunction.

In April 2010 the Veteran was afforded a VA C&P genitourinary examination.  There was no evidence of renal dysfunction.  The Veteran complained of frequent dribbling of urine.  He denied urinary incontinence requiring absorbent materials.  The Veteran had a bilateral orchiopexy in service.  He also underwent repair of a detached left epididymis at VA.  The examiner noted that:

[i]n the original surgery in 1970, the left epididymis had detached and the Veteran had suffered frequent testicular torsion.  It was found that the left epididymis had in fact detached but that the right epididymis was attached normally.  The Veteran's surgery was deemed successful.

The surgery did not result in impotence and the Veteran indicated that he began to experience erectile dysfunction approximately 10 years prior to the examination.  The Veteran denied recurrent urinary tract infection, renal colic, and bladder stones.  He had one acute episode of nephritis.  There had been no recent hospitalizations for urinary tract disease and no evidence of urinary tract neoplasm.  Treatment with vardenafil for erectile dysfunction provided moderate relief of symptoms with no adverse side effects.  

Physical examination revealed the Veteran to be uncircumcised with bilateral descended testes.  The right testis measured approximately 2 centimeters in diameter.  The left testicle was atrophied and measured approximately 1 centimeter in diameter.  There was no evidence of current hemorrhoids and the prostate was normal.  There was decreased sensation to the perineum and cremasteric reflexes were decreased.  Diagnostic testing revealed normal CBC, PSA of 0.76, normal UA, and normal Chem 7 with the exception of the blood glucose, which was slightly elevated.

The Veteran was diagnosed with left testicular atrophy; residuals, bilateral orchiopexy; and erectile dysfunction. 

The examiner reported that the Veteran's left testicle was atrophied, it was at least as likely as not that the Veteran's epididymal cyst and varicosities are related to the Veteran's in-service condition with orchiopexy, erectile dysfunction was not likely related to service connected residuals of bilateral orchiopexy as the Veteran had no complaint of erectile dysfunction following his surgery and did not begin to experience erectile dysfunction until sometime in 2010, which was prior to his second surgery, that the Veteran's 2002 surgical intervention was related to his in-service findings and correction of a detached left epididymis, and there is no additional functional impairment or occupational impairment caused as a result of the disability.  

The Veteran was afforded a VA C&P examination in January 2012.  The Veteran was noted to have had a history of conditions of the male reproductive system.  He had been diagnosed with atrophy of one or both testes, testicular torsion, and residuals of orchiopexy.  The Veteran did not need continuous medication for the condition.  The Veteran did not have a voiding dysfunction.  He did not have a history of recurrent symptomatic urinary tract or kidney infection.  The Veteran had erectile dysfunction that was noted to not be related to his condition.  The Veteran indicated that his erectile dysfunction began approximately eleven years prior to the examination.  The Veteran did not have retrograde ejaculation.  He did not have a history of chronic epididymitis, epididymo-orchitis, or prostatitis.

Physical examination revealed the penis to be normal.  The testes were abnormal with the left testicle one half to one third of normal.  The epididymis was abnormal with the left epididymis tender to palpation.  The prostate was not examined.  The Veteran did not have any benign or malignant neoplasm.  The Veteran did not have any scars related to his condition or treatment for his condition.  He did not have any other pertinent physical findings, complications, conditions, signs, or symptoms.  The Veteran had not had a testicular biopsy performed.  It was noted that the Veteran's male reproductive symptom condition did not impact his ability to work.  

The examiner rendered the opinion that it was at least as likely as not that the Veteran's condition was incurred in or caused by the Veteran's in-service injury.  In the rationale, the examiner noted that there was no detectible difference in the consistency of the left testicle compared with the right.  There was definite atrophy of the left testicle compared to the right.  

The Board finds that entitlement to a compensable rating for residuals of bilateral orchiopexy is not warranted.  During the period on appeal, the Veteran was noted to have one or both testes atrophied; however, there is no indication that the Veteran had complete atrophy of either testicle.  In addition, the preponderance of the evidence reveals that the Veteran's right testicle has been normal throughout the entire period on appeal while the Veteran's left testicle has been consistently noted to be atrophied.  The Board notes that complete atrophy of one testicle as well as removal of one testicle warrants a noncompensable evaluation.  The complete atrophy of both testicles warrants an evaluation of 20 percent disabling and the removal of both testes warrants an evaluation of 30 percent disabling.  As the preponderance of the evidence is against a finding that the Veteran has complete atrophy of both testes and the Veteran's testes have not been removed, entitlement to a compensable evaluation is not warranted.  

The Board has considered whether the Veteran is entitled to special monthly compensation pursuant to 38 C.F.R. § 3.350 due to his erectile dysfunction.  The Board finds that entitlement to special monthly compensation for his erectile dysfunction is not warranted as the Veteran's erectile dysfunction has been disassociated with the Veteran's service-connected testicular disability.

In addition, the Board has considered whether the Veteran's residuals of bilateral orchiopexy warrant evaluations under other rating codes of the genitorurinary system.  During the period on appeal, the Veteran's residuals of bilateral orchiopexy did not manifest symptoms of chronic epididymo-orchitis, urinary difficulties, renal dysfunction, or infection, and did not require long-term therapy, drainage, hospitalizations, or intermittent or continuous intensive management.  As such, the Board finds that the Veteran is not entitled to a compensable evaluation for his residuals of bilateral orchiopexy under an analogous genitourinary rating code.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7500-7542 (2011).

Finally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Veteran does not meet the criteria for a compensable rating for residuals of bilateral orchiopexy, and there are no aspects of this disability not contemplated by the schedular criteria.

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See id.


ORDER

Entitlement to a compensable rating for residuals of bilateral orchiopexy is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


